Citation Nr: 1232084	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right lower extremity disorder (claimed as right hip, knee, and foot disabilities) as secondary to the service-connected disability of arthritis left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing was held before the undersigned Acting Veterans Law Judge in August 2011, and a transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right lower extremity disorder, to include as secondary to a service-connected left knee disability.  The Veteran contends that he currently suffers from right lower extremity disability including the right hip, knee, and foot as a result of his military service and in the alternative as secondary to his service connected left knee disorder.   The Veteran claims that his right knee and leg were injured concurrently with an injury to his service connected left knee.  In this case, the Board finds that evidence of record raises medical questions pertinent to the matter of determining whether the Veteran's current right lower extremity disorder may have directly manifested during the Veteran's military service.  

The Veteran was afforded several VA examinations during the period of this appeal which all proved to be inadequate to adjudicate the current appeal.   

In a VA examination in May 2005, the claims file was not made available to the examiner.   The Veteran reported injuring his left and right knees during boot camp.  He reported carrying another soldier, falling, and hurting both knees.  He was placed on light duty for two weeks and treated with pain medication.  Subsequent to service he never saw anyone for treatment or complained about his bilateral knee injuries.  This examination report only addressed the etiology of the Veteran's left knee to the extent of only diagnosing arthritis, left knee.   

In a February 2007 VA examination, the claims file was again unavailable to the examiner.  The Veteran only reported injuring his left knee during service.  This examination report again only addresses the Veteran's left knee disorder.   
 
In a May 2008 VA examination, the claims file was reviewed by the examiner.  The examiner reported that the Veteran claimed that his right lower extremity disability including his right hip, knee, and foot were all secondary to his left knee disorder.  The examiner noted that the Veteran's right hip and knee were normal.  The Veteran had a right foot cavus deformity which was likely congenital.  The examiner then stated that:

There is no medical reason for this claim. There is nothing in the orthopedic literature to support pain in one knee causing pain or arthritis in other joints.  This Veteran's joint problems are directly related to morbid obesity and aging.  There is no need to waste the time of the Veteran or an examiner with an examination."

Finally, in a September 2008 VA examination, the examiner noted that right knee range of motion was 0 to 135 degrees.  The right knee was tender all around the knee.  There was no fluid or laxity. There was slight crepitus with flexion.  The impression was chondromalacia of the bilateral knees.  The examiner then stated that there were minimal physical findings and disability.  This did not affect his occupation which was a computer related desk job.  There was minimal affect on activities of daily living.  However the examiner failed to offer any opinions regarding either direct service connection or on secondary service connection.

As noted, the Board finds that none of these examinations are adequate to address the Veteran's claim.  A new VA examination is warranted in this case to address the direct theory of service connection raised by the evidence in addition to addressing whether the Veteran's right lower extremity conditions including a right hip, knee, and foot disorder may have been caused or aggravated by his service-connected left knee pathology. 

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c) (4) (C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board's review of the service treatment records from throughout the Veteran's period of active duty service reveals several complaints of right and left knee pain and injury during service.  A May 1968 treatment records reflect that the Veteran complained of no strength in both knees.  He reported pain over both medial tibial plateaus similar to March fractures.  In July 1968 he was treated with Darvon and bilateral Ace bandages. 

He was treated in February 1972 for a right knee injury when he fell while roller skating.  His right knee was black and blue with some tenderness to palpations.  The examiner noted that that ROM was within normal limits.  He was treated with an Ace bandage and Darvon.  X-rays of the calf were normal and no real knee problems were noted.

In August 1972 he reported a 7 month history of a left knee roller skating injury.  His left knee now was giving way with constant pain.  X-rays were unremarkable.  No profile was assigned and he was returned to full duty.

The Board finds that the service treatment records reasonably present evidence of a potentially pertinent event during service satisfying the second and third McLendon elements. 

The Board finds that the McLendon criteria appear to have been met in this case with regard to the claim of entitlement to service connection for a right lower extremity conditions including a right hip, knee, and foot disorder on a direct basis. The evidence of record establishes (1) a current medical diagnosis of right lower extremity conditions including a right hip, knee, and foot disorder, (2) evidence of multiple instances of significantly events during service which (3) may be potentially relevant to the etiology of right lower extremity conditions including a right hip, knee, and foot disorder, but (4) there is no sufficient competent medical evidence addressing the etiology of the Veteran's right lower extremity conditions including a right hip, knee, and foot disorder in the context of all of available evidence and medical history.  The Board believes that a VA examination with a competent medical opinion would permit fully informed appellate review by addressing the medical significance (if any) of the multiple in-service reported right knee and leg injuries in determining the likely etiology and the time of onset of the Veteran's current chronic right lower extremity conditions including a right hip, knee, and foot disorders. 

The May 2005, February 2007, May 2008, and September 2008 VA examination reports all failed to properly address the etiology of the Veteran's right lower extremity conditions and to offer an opinion addressing whether the Veteran's right lower extremity conditions had been caused by the left knee disorder; the examiners' opinions did not address the question of whether the Veteran's right lower extremity conditions may be permanently aggravated by the left knee disorder.  On remand, the new VA examination report should present an etiology opinion addressing all pertinent theories of entitlement to service connection for right lower extremity conditions including as secondary to the left knee disorder on the basis of aggravation. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available private and VA medical treatment records not already obtained for the Veteran's right lower extremity including any treatment for a right hip, knee, or foot disorder.

2.  The RO should schedule the Veteran for an appropriate VA examination of his right lower extremity, including his right hip, knee and foot.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, and review of the claims file must be noted in the examination report.  All findings should be described in detail and all necessary diagnostic testing performed.  After fully examining the Veteran, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's right lower extremity disabilities, including his hip, knee and foot disabilities (if any) had onset during active military service, or manifested to a compensable degree within a year thereafter.  Additionally, the examiner is asked to state whether it is as likely as not that any current disabilities of the right hip, knee, or foot were caused or aggravated by the Veteran's service connected left knee disability. (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)

A complete rationale for all opinions expressed should be stated for the record.   

3.  Notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional 

development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

